Citation Nr: 1801504	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-25 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral ankle disabilities.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection a left leg disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, adjustment disorder, and posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for meningitis.
7.  Entitlement to service connection for a right leg disability.

8.  Entitlement to service connection for a bilateral ankle disability.

9.  Entitlement to service connection for a left leg disability.

10.  Entitlement to service connection for a lumbar spine disability.

11.  Entitlement to service connection for bilateral peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from July 1973 to July 1976.

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 (ankles, legs, and back) and November 2014 (psychiatric, peripheral neuropathy, meningitis, and diabetes mellitus) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
The Board notes that the Veteran filed a notice of disagreement in December 2015 with the November 2014 rating decision, regarding the issue of an increased rating for his bilateral hearing loss.  He failed to address this increased rating claim in the March 2015 notice of disagreement he provided with the other issues addressed in the November 2014 rating decision.  The December 2015 notice of disagreement with the increased rating for hearing loss was not timely; as such, the Board is not remanding that issue for a Statement of the Case. 

In August 2017, the Veteran testified at a Board hearing regarding the issues of entitlement to service connection for bilateral ankle, bilateral leg, and low back disabilities.  A transcript of the hearing is contained in the record.

The issue(s) of whether new and material evidence has been submitted to reopen claims of service connection for a psychiatric disorder, meningitis, and diabetes mellitus, as well as the issues of service connection for bilateral leg disabilities, bilateral ankle disabilities, a lumbar spine disability, and peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1989 rating decision denied entitlement to service connection for bilateral ankle disabilities and a left leg injury.  The Veteran did not appeal this decision.

2.  Evidence received since the June 1989 rating decision is not cumulative of the evidence at the time of the prior final denial of service connection for bilateral ankle disabilities, and may raise a reasonable possibility of substantiating the claim. 

3.  Evidence received since the June 1989 rating decision is not cumulative of the evidence at the time of the prior final denial of service connection for a left leg disability, and may raise a reasonable possibility of substantiating the claim

4.  A June 1998 rating decision denied entitlement to service connection for a lumbar spine disability.

5.  Evidence received since the June 1998 rating decision is not cumulative of the evidence at the time of the prior final denial of service connection for a low back disability, and may raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1989 decision is final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.160 (d), 20.1100, 20.1103, 20.1104 (2016).

2.  Since the June 1989 decision, new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral ankle disabilities.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

3.  Since the June 1989 decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a left leg disability.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

4.  The June 1998 decision is final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.160 (d), 20.1100, 20.1103, 20.1104.

5.  Since the June 1998 decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. § 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter in December 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The December 2009 letter additionally included information about his prior denials for service connection for his bilateral ankles, left leg, and lumbar spine, including the reason for the prior denials and the kind of evidence needed to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.   

In June 1989, the Veteran's claims of entitlement to service connection for bilateral ankles and left leg disabilities were denied.  The Veteran's ankle claims were denied because he was not treated for or diagnosed with an ankle disorder in service.  The Veteran's left leg disability was denied because it was noted to be "acute and transitory" and there was no indication that his in-service injury resulted in disability.  The Veteran did not perfect an appeal to the June 1989 decision, and it became final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the June 1989 rating decision included service treatment records and an April 1989 VA examination.  The Board notes that one packet of service treatment records in the virtual record have a date stamp of June 2013; however, a review of the June 1989 rating decision includes reference to documents contained in this packet of service treatment records.  Therefore, the Board believes that the service treatment records currently in the claims file were before the RO at the time of the June 1989 rating decision.

Since the June 1989 denial, the Veteran has provided testimony regarding his in-service injuries and symptoms, he was afforded a 2014 knee and leg VA examination, and he provided a September 2017 positive nexus opinion for his left knee (bilateral knees).  The September 2017 positive nexus opinion also appears to indicate that the private physician had been treating the Veteran for his ankles for a "long time."  The ankles were not included in the positive opinion section of the statement.  

In June 1998, the Veteran's claim of entitlement to service connection for a lumbar spine disability was denied.  The Veteran's lumbar spine claim was denied because he was not treated for or diagnosed with low back disability in service.  Additionally, there was no evidence of a current low back disability at the time of the June 1998 rating decision.  The Veteran did not perfect an appeal to the June 1998 decision, and it became final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the June 1998 rating decision included service treatment records and an April 1989 VA examination.  Again, the Board believes that the Veteran's service treatment records were before the RO at the time of the June 1998 rating decision.

Since the June 1998 denial, the Veteran has provided testimony regarding his in-service injuries and symptoms, he was diagnosed with lumbar spine disabilities, and he provided a September 2017 positive nexus opinion for his low back.  The September 2017 positive nexus opinion also appears to indicate that the private physician had been treating the Veteran for his low back for a "long time."  

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the June 1989 and June 1998 rating decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the Veteran's testimony regarding his in-service injuries and continued symptoms is "material" evidence regarding the cause and continuation of his ankle, left leg, and low back symptoms.  Additionally, he has provided evidence of a current low back disability, and provided a positive nexus opinion regarding his low back disability and left leg disability, and his service.  This evidence alone or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims.  The Veteran's testimony provided a more complete picture of the circumstances of his in-service injuries.  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection. 

Under these circumstances, the criteria to reopen the claims of entitlement to service connection for bilateral ankle disabilities, left leg disability, and low back disability are met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


ORDER


New and material evidence having been received; the claim of entitlement to service connection for bilateral ankle disabilities is reopened.

New and material evidence having been received; the claim of entitlement to service connection for left leg disability is reopened.

New and material evidence having been received; the claim of entitlement to service connection for lumbar spine disability is reopened.




REMAND

Manlicon issues

In a November 2014 rating decision, the RO denied entitlement to service connection for peripheral neuropathy, meningitis, adjustment disorder, PTSD, and diabetes mellitus.  Notably, the Veteran had previous denials of entitlement to service connection for meningitis, adjustment disorder, PTSD, and diabetes mellitus, so the Board has recharacterized these issues as new and material evidence claims.  In March 2015, the Veteran submitted a timely notice of disagreement for the following issues: peripheral neuropathy, meningitis, adjustment disorder, PTSD, and diabetes mellitus.  A statement of the case has not been issued by the RO, and the claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claims should be returned to the Board only if the Veteran perfects a timely appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Bilateral leg disabilities, bilateral ankle disabilities, and lumbar spine disability

In August 2017, the Veteran testified at a Board hearing that he injured his legs, ankles, and back in service.  He described one injury occurring when he was "swept" off his feet during a martial arts class or tournament.  He also described an incident of stepping or falling into a hole.  His description indicated that the hole was large enough that his entire leg went into the hole.  He stated that his ankle to thigh was swollen for six weeks, and that he was treated at Camp Humphreys in Korea.  

The record contains several statements from the Veteran regarding falling into this hole.  Generally, he reports that it was his left leg that was injured, but during a 2014 examination, he stated it was his right leg (or the examiner recorded it as his right leg).  The Veteran has also argued that the service treatment records contained in the record are not his complete service treatment records.  He has stated he was put in a cast for six weeks, and that he had been seen at a hospital and by an acupuncturist in Korea.  On remand, an attempt should be made to obtain any outstanding service treatment records.

Regarding the currently available service treatment records, in January 1975, the Veteran sought treatment for a lump on his left shin bone.  He denied any trauma to the area.  He returned five days later with no improvement in symptoms, but was "reassured" and sent back to duty.  In February 1975, he had pain in his left shin due to trauma during "karate school."  X-rays were negative.  He was given a 10 day profile.  Follow-up treatment indicated that he appeared to have a "torn ligament."  He was given an Ace wrap and an extension of his profile for two additional days.  In March 1975, he again sought treatment for a knot on his left tibia.  It was noted to likely be "bruised ligaments" from his Thai Kwando class.  He was given a 10 day profile again.  He was also noted to have swelling of the lymph glands in his groin, and he was treated with a heat pack.  In May 1975, the Veteran sought treatment for a second knot on his left leg.  He stated he fell on steps and injured his left leg.  The impression was of a hematoma of the left leg.  He was instructed to continue using a heating pad to treat the knot. 

The Veteran's service personnel records were reviewed to see if they indicated any hospitalizations that were not found in the service treatment records.  He was given an Article 15 in November 1975 for falsely reporting that he went to sick call (Korea) on October 30, 1975.  The record indicated that he was sleeping and failed to report to duty.  He was reduced to an E3 and had to pay a fine. 

The Veteran's July 1976 medical history and medical examination did not include complaints related to his ankles, knees, legs, or lumbar spine.  He was not diagnosed with a spine or lower extremity abnormality.

Following service, the earliest records are the Veteran's April 1989 VA examination.  He was found to have minimal degenerative changes of both ankles on x-ray.  He also had minimal degenerative changes of both knees on x-ray.  During a June 1989 VA examination, the Veteran reported that he suffered a head injury in 1983 during a motor vehicle accident.  

September 1998 MRI results included that the Veteran had severe disc degeneration of his lumbar spine, with a broad-based posterior disc bulge at L3-4, and foraminal protrusion at L3-4 and L4-5.  A June 2001 "Greater Los Angeles Healthcare System" record noted that the Veteran was in a motor vehicle accident in 1996 and had problems with his neck and back since the accident.  He was noted to have been involved in the "back school" offered by the healthcare provider.  

A February 2008 VA treatment record include a medical history of chronic low back pain, which was initially recorded in April 1998.  It listed that the chronic back pain had been for 15 to 20 years. It is unclear if this is 20 years from 1998 (1978) or 20 years from 2008 (1988).

Given the information in the record, it appears that the Veteran was treated by VA and the "Greater Los Angeles Healthcare System" in 1998 and prior; however, the record does not contain these earlier treatment records.  On remand, attempts should be made to obtain treatment records from the Veteran's discharge in 1976 through 2001.

An August 2001 VA treatment record included the Veteran's statement that he was going to have a hearing with the Social Security Administration (SSA) regarding his claim for disability benefits.  The current record does not include SSA records, or attempts to obtain SSA records.  On remand, the RO should try to obtain any SSA records that may exist.

In September 2017, the Veteran submitted a private physician's positive nexus opinion for his bilateral knees and lumbar spine.  The physician indicated that he or she had been treating the Veteran for a "long time."  It appears the physician's name is Dr. Nasir.  On remand, the RO should attempt to obtain all treatment records for the Veteran from Dr. Nasir.

In 2014, the Veteran was afforded a knee and leg VA examination.  The examiner did not provide a medical nexus opinion.  The Veteran has not been afforded a VA examination related to his lumbar spine or his ankle disabilities claims.  On remand, the Veteran should be scheduled for these examinations. 

The Board notes that following the 2014 VA examination, the RO did not issue a Supplemental Statement of the Case (SSOC).  Likely because the claims were awaiting a Board hearing.  On remand, after the directives have been completed, the RO should ensure that any subsequent SSOC include evaluation of the 2014 VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide releases for treatment records from the Greater Los Angeles Healthcare Center for the period from 1976 to the present (in particular any records from the 1990s regarding the Veteran's lumbar spine), and for the physician who provided his September 2017 medical nexus opinion (it appears to say Dr. Nasir) for the period from 1976 to the present.

2.  VA treatment records from prior to 2001 should be obtained and associated with the claims file, as well as any treatment records after 2014.  In particular, the April 1998 treatment records where the Veteran was first noted to have a low back disability.

3.  The RO should attempt to obtain any outstanding service treatment records.  The Veteran has indicated he was treated at a hospital at Camp Humphreys in Korea in 1975 or 1976, and that he was treated at Fort Jackson, South Carolina in 1973 or 1974.

4.  The RO should attempt to obtain any SSA records.  In 2001, the Veteran indicated he was seeking SSA benefits and was going to have a hearing regarding his claim.

5.  Schedule the Veteran for a VA examination regarding his bilateral leg disability claims.  The examiner should review the Veteran's record, and elicit a complete history from the Veteran regarding his bilateral leg injuries.  The examiner should provide the following:

a.  Ask the Veteran to identify which leg was injured during martial arts training.  Ask the Veteran to identify which part of his leg was injured during martial arts training.

b.  Ask the Veteran to identify which leg was injured when he stepped into a hole in Korea.  Ask the Veteran to identify which part of his leg was injured when he stepped into a hole in Korea.

c.  Identify all leg disabilities, to include knee and hip.

d.  For all diagnosed disabilities, provide the following opinion:  Is it at least as likely as not (50/50 probability or greater) that the disability is due to or was caused by his military service?  In providing these opinions, refer to the 1975 service treatment records regarding the hematoma and bruised ligament on his left leg. 

Provide an explanation for each opinion expressed.

6.  Schedule the Veteran for a VA examination regarding his bilateral ankle disability claims.  The examiner should review the Veteran's record, and elicit a complete history from the Veteran regarding his bilateral ankle injuries.  The examiner should provide the following:

a.  Ask the Veteran to identify when he injured his right and left ankles.

b.  Is it at least as likely as not (50/50 probability or greater) that his bilateral ankle disabilities are due to or were caused by his military service?  The examiner should not the 1975 service treatment records which address left leg hematoma and ligament injury in providing his or her opinions.

Provide an explanation for each opinion expressed.

7.  Schedule the Veteran for a VA examination regarding his lumbar spine disability claim.  The examiner should review the Veteran's record, and elicit a complete history from the Veteran regarding his low back injury or injuries.  The examiner should provide the following:

a. Ask the Veteran to describe how he injured his back in service.

b.  Ask the Veteran to describe any injury to his lumbar spine post-service, to include during motor vehicle accidents in 1983 and 1996.

c.  Is it at least as likely as not (50/50 probability or greater) that the Veteran's lumbar spine disability is due to or was caused by his military service?  

Provide an explanation for each opinion expressed.

8.  Issue a statement of the case (SOC) regarding the Veteran's claims to reopen claims of entitlement to service connection for meningitis, diabetes mellitus, and acquired psychiatric disorders, as well as his claim for service connection for bilateral peripheral neuropathy.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.

9.  After completing the development requested above, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.  The SSOC must include evaluation of the 2014 VA leg and knee examination.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


